               Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 1 of 6




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                      )   Case No. CR 18-258 EJD
                                                    )
16           Plaintiff,                             )   UNITED STATES’ OPPOSITION TO
                                                    )   DEFENDANT ELIZABETH HOLMES’ MOTION
17      v.                                          )   TO STRIKE RULE 404(b) NOTICE OR, IN THE
                                                    )   ALTERNATIVE, COMPEL ADEQUATE RULE
18   ELIZABETH HOLMES and RAMESH                    )   404(b) DISCLOSURE
     “SUNNY” BALWANI,                               )
19                                                  )   Date: July 20, 2020
             Defendants.                            )   Time: 1:30 p.m.
20                                                  )   Courtroom: 4, 5th Floor
                                                    )
21

22                                            INTRODUCTION
23           The United States respectfully submits its Opposition to Defendant Elizabeth Holmes’ Motion to
24 Strike Rule 404(b) Notice or, in the Alternative, Compel Adequate Rule 404(b) Disclosure [Dkt. 421]

25 and the joinder by co-defendant Ramesh Balwani [Dkt. 422]. Because the government has provided

26 ample notice to the defense, the Court should deny the motion.

27

28

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                            1
              Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 2 of 6




 1                                        FACTUAL BACKGROUND

 2          On August 7, 2018, the government first produced discovery in this matter. The production

 3 letter stated “[t]he government also hereby gives notice that it may seek to introduce the other crimes,

 4 wrongs or acts committed by defendant which are referenced in the enclosed documents pursuant to

 5 Rules 404(b), 608 and/or 609 of the Federal Rules of Evidence.” July 7, 2020 Declaration of AUSA

 6 Robert S. Leach in Support of United States’ Opposition to Defendant Elizabeth Holmes’ Motion to

 7 Strike Rule 404(b) Notice or, in the Alternative, Compel Adequate Rule 404(b) Disclosure (“Leach

 8 Decl”) ¶ 2 & Ex. A. Since August 7, 2018, the government has made at least 24 additional productions

 9 of discovery, each time “giv[ing] notice that it may seek to introduce the other crimes, wrongs or acts
10 committed by defendant which are referenced in the enclosed documents pursuant to Rule[] 404(b).” Id.

11 ¶ 2.

12          On March 6, 2020, almost eight months before trial, the government served a 10-page letter

13 describing 22 categories of evidence potentially subject to Rule 404(b) that it intended to introduce.

14 Dkt. 421-1. The letter explained that the cited evidence is “relevant to the charges in this case and is

15 admissible to show, among other things, Defendants’ motive, opportunity, intent, preparation, plan,

16 knowledge, identity, consciousness of guilt, or absence of mistake or accident.” Id.

17          Defendant Holmes objected. On April 3, 2020, almost seventh months before trial, the

18 government served an 18-page supplemental letter. Dkt. 421-8. The letter identified over 440 specific

19 documents the government intended to use and identified specific witnesses who would testify with

20 respect to each category set forth in its March 6, 2020 letter. Id.

21          On June 26, 2020, more than four months before trial, the government served its exhibit and

22 witness lists. Leach Decl. ¶ 3. The government has produced all FBI-302s and government memoranda

23 of interview prepared to date for individuals on the witness list. It likewise has produced all prior

24 statements (such as deposition testimony in parallel proceedings) by such witnesses in its possession,

25 custody, and control. Id. ¶ 4.

26                                                ARGUMENT

27          Federal Rule of Evidence 404(b) is a rule of inclusion. See United States v. Chea, 231 F.3d 531,

28 534 (9th Cir. 2000); United States v. Mehrmanesh, 689 F.2d 822, 830 (9th Cir. 1982). Evidence of a

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                             2
              Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 3 of 6




 1 person’s crime, wrong, or other act is admissible to prove “motive, opportunity, intent, preparation, plan,

 2 knowledge, identity, absence of mistake, or lack of accident,” or any purpose other than “to prove a

 3 person’s character in order to show that on a particular occasion the person acted in accordance with the

 4 character.” FED. R. EVID. 404(b)(1) & (2); Chea, 231 F.3d at 534 (“‘[O]ther acts evidence is admissible

 5 whenever relevant to an issue other than the defendant’s criminal propensity.’” (quoting Mehrmanesh,

 6 689 F.2d at 830)). 1 Additionally, other acts evidence “may be relevant in conspiracy cases to show the

 7 background and development of the conspiracy.” United States v. Hill, 953 F.2d 452, 457 (9th Cir.

 8 1991) (citing United States v. McKoy, 771 F.2d 1207, 1214 (9th Cir. 1985)).

 9          The government is only required to “provide reasonable notice of the general nature of any such

10 evidence that the prosecutor intends to offer at trial.” FED. R. EVID. 404(b)(2)(A) (emphasis added).

11 “[N]o specific form of notice is required.” Id. advisory committee notes, 1991 Amendment. For

12 example, this Court upheld the sufficiency of a six-page notice in a ten-defendant conspiracy/

13 counterfeiting case that provided select citations to deposition pages and case numbers as an aide to

14 locating references to certain incidents. See United States v. Shayota, No. CR 15-264-LHK, 2016 WL

15 5791376, at *3 (N.D. Cal. Oct. 4, 2016); Leach Decl. ¶ 5 & Ex. B (attaching government’s 404(b) notice

16 in Shayota). The drafters of Rule 404(b) “considered and rejected a requirement that the notice satisfy

17 the particularity requirements normally required of language used in a charging instrument.” RULE

18 404(b) advisory committee notes, 1991 Amendment. “Instead, the Committee opted for a generalized

19 notice provision which requires the prosecution to apprise the defense of the general nature of the

20 evidence of extrinsic acts.” Id. Notice is “designed to reduce surprise and promote early resolution of

21 admissibility issues.” United States v. Vega, 188 F.3d 1150, 1153, 1155 (9th Cir. 1999) (holding notice

22

23   1
             Rule 404(b) is not applicable if the “‘[o]ther act’ evidence” is “‘inextricably intertwined’ with a
24   charged offense.” United States v. Anderson, 741 F.3d 938, 949 (9th Cir. 2013) (quoting United States
     v. Dorsey, 677 F.3d 944, 951 (9th Cir. 2012)). Inextricably intertwined evidence is “independently
25   admissible and is exempt from the requirements of Rule 404(b).” Id. Such evidence includes “evidence
     constituting ‘a part of the transaction that serves as the basis for the criminal charge’” as well as
26   “evidence that is ‘necessary to permit the prosecutor to offer a coherent and comprehensible story
     regarding the commission of the crime.’” Id. Accordingly, Rule 404(b) is not applicable “when
27   offenses committed as part of a ‘single criminal episode’ become other acts simply because the
     defendant ‘is indicted for less than all of his actions.’” United States v. Williams, 989 F.2d 1061, 1070
28   (9th Cir. 1993) (quoting United States v. Aleman, 592 F.2d 881, 885 (5th Cir. 1979)). The government
     submits that the vast majority of the evidence disclosed in its notice is not subject to Rule 404(b) at all.
     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                              3
              Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 4 of 6




 1 requirement breached where “government lay in wait and sprung ‘other acts’ evidence on [defendant] in

 2 its so-called rebuttal case”).

 3          Local Criminal Rule 16-1(c)(3) does not require more. It calls for “[a] summary of any evidence

 4 of other crimes, wrongs or acts which the government intends to offer under F. R. Evid. 404(b), and

 5 which is supported by documentary evidence or witness statements in sufficient detail that the Court

 6 may rule on the admissibility of the proffered evidence.” (emphasis added).

 7          The government’s notice exceeds these standards. The government’s March 6, 2020 letter

 8 describes in detail the general nature of the evidence it intends to offer at trial. Rule 404(b)(2) requires

 9 “reasonable notice,” not exhaustion and not a treatise. The government’s April 3, 2020 letter went even
10 further, listing specific Bates numbers for hundreds of documents it intended to offer. The two letters,

11 individually and collectively, provide sufficient detail for the parties to assess and the Court to determine

12 admissibility issues. Indeed, Defendant concedes that she already is preparing to “move in limine to

13 exclude or limit the vast majority of the ‘evidence’ in these notices.” Dkt. 421 at 1.

14          Defendant Holmes’ claim of lack of notice is also belied by the fact that the government now has

15 served its exhibit and witness lists. The defendant thus knows which documents the government

16 presently intends to offer. The defendant also knows which witnesses the government may call. She

17 likewise has the summaries of all government interviews to date and all prior witness statements in its

18 possession, custody, and control. The reasonableness of the government’s disclosure is further

19 underscored by the fact that they were made many months before trial. Compare United States v.

20 Aguilar, No. CR 07-030-SBA, 2007 WL 4219370, at *4 (N.D. Cal. Nov. 28, 2007) (“Courts have

21 generally found that providing a defendant with between one and three weeks[’] notice prior to the start

22 of trial of any evidence the government intends to introduce under Rule 404(b) is reasonable.”)

23 (collecting cases); United States v. De Anda, No. CR 18-538-TSH, 2019 WL 2863602, at *2 (N.D. Cal.

24 July 2, 2019) (“Three weeks has been found to be reasonable.”).

25          Defendant’s argument that the government’s 28-pages of disclosure do not describe the “who,

26 what, where, when, and why for particular ‘other acts’” (Dkt. 421 at 2) mistakes Rule 404(b)’s

27 requirement of reasonable notice of the general nature of evidence with the other, more exacting

28 pleading requirements. See, e.g., Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir.

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                              4
              Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 5 of 6




 1 2019) (holding Federal Rule of Civil Procedure 9 requires that a civil fraud complaint be alleged “with

 2 particularity”; include “an account of the time, place, and specific content of the false representations as

 3 well as the identities of the parties to the misrepresentations”; and “identify the who, what, when, where,

 4 and how of the misconduct charged, as well as what is false or misleading about the purportedly

 5 fraudulent statement, and why it is false”) (emphasis added, internal quotations and citations omitted).

 6 The drafters of Rule 404(b), however, expressly rejected the particularity requirement Defendant

 7 Holmes seeks to impose. See RULE 404(b) advisory committee notes, 1991 Amendment.

 8          Defendant’s reliance on a handful of non-binding, unpublished, pretrial orders is misplaced. For

 9 example, Judge Illston’s pretrial order on motions in limine in Dejarnette provides little guiding analysis
10 for the conclusion that the government’s notice in that sex offender registration case was overly broad.

11 In any event, the government’s letters here are more comprehensive and detailed than the second

12 Dejarnette notice, which, as Defendant Holmes concedes, “provided sufficient details.” Dkt. 421 at 7.

13 The government’s notice also exceeds the detail of the notice in Shayota.

14          Finally, the government at this time has no further 404(b) evidence to disclose for rebuttal, but it

15 reserves the right to do so based on expert and other disclosures the defense has not yet made. See Dkt.

16 421 at 9 & Vega, 188 F.3d at 1154. And, the Defendant cites no basis to require the government to meet

17 the standards of amendments to Rule 404(b) that will not go into effect until December 1, 2020.

18                                               CONCLUSION

19          For these reasons, the Court should deny the motion. To the extent the Court finds the

20 government’s notice inadequate, it should decline to strike the notice and permit the government to

21 supplement it by a reasonable date prior to trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                                5
             Case 5:18-cr-00258-EJD Document 440 Filed 07/07/20 Page 6 of 6




 1 DATED: July 7, 2020                              Respectfully submitted,

 2                                                  ADAM A. REEVES
                                                    Attorney for the United States,
 3
                                                    Acting Under Authority Conferred
 4                                                  By 28 U.S.C. § 515

 5                                                  ________________________
                                                    ROBERT S. LEACH
 6                                                  JEFF SCHENK
                                                    JOHN C. BOSTIC
 7                                                  VANESSA BAEHR-JONES
                                                    Assistant United States Attorneys
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                    6
             Case 5:18-cr-00258-EJD Document 440-1 Filed 07/07/20 Page 1 of 2




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Robert.Leach@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                         )   Case No. CR 18-258 EJD
                                                       )
16           Plaintiff,                                )   JULY 7, 2020 DECLARATION OF AUSA
                                                       )   ROBERT S. LEACH IN SUPPORT OF UNITED
17      v.                                             )   STATES’ OPPOSITION TO DEFENDANT
                                                       )   ELIZABETH HOLMES’ MOTION TO STRIKE
18   ELIZABETH HOLMES and RAMESH                       )   RULE 404(b) NOTICE OR, IN THE
     “SUNNY” BALWANI,                                  )   ALTERNATIVE, COMPEL ADEQUATE RULE
19                                                     )   404(b) DISCLOSURE
             Defendants.                               )
20                                                     )   Date: July 20, 2020
                                                       )   Time: 1:30 p.m.
21                                                     )   Courtroom: 4, 5th Floor
                                                       )
22

23           I, Robert S. Leach, declare as follows:
24           1.      I am an Assistant United States Attorney with the United States Attorney’s Office for the
25 Northern District of California (“USAO”). I am one of the prosecutors assigned to this matter and have

26 been since 2016. I make this declaration in support of the United States’ Opposition to Defendant

27 Elizabeth Holmes’ Motion to Strike Rule 404(b) Notice or, in the Alternative, Compel Adequate Rule

28 404(b) Disclosure.

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                               1
             Case 5:18-cr-00258-EJD Document 440-1 Filed 07/07/20 Page 2 of 2




 1          2.     Attached as Exhibit A is a true and correct copy of a letter from the government to

 2 counsel for the defense dated August 7, 2018. Since August 7, 2018, the government has made

 3 approximately 24 additional productions of discovery; each time the production letter stated in

 4 substance: “[t]he government hereby gives notice that it may seek to introduce the other crimes, wrongs

 5 or acts committed by defendant which are referenced in the enclosed documents pursuant to Rule[]

 6 404(b).”

 7          3.     On June 26, 2020, the government served its exhibit and witness lists on Defendant

 8 Holmes.

 9          4.     To the best of my knowledge, the government has produced all FBI-302s and government

10 memoranda of interview prepared to date for individuals on the witness list. It likewise has produced all

11 prior statements (such as deposition testimony in parallel proceedings) by such witnesses in its

12 possession, custody, and control.

13          5.     Attached as Exhibit B is a true and correct copy of the government’s Rule 404(b) notice

14 in United States v. Shayota, No. CR 15-264-LHK [Docket 209].

15          I declare under penalty of perjury that the foregoing is true and correct. Executed this 7th day of

16 July 2020.

17                                                        __________________________
                                                          ROBERT S. LEACH
18                                                        Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28

     U.S.’ OPP’N TO DEFS.’ MOT. TO STRIKE
     CASE NO. 18-258 EJD                             2
Case 5:18-cr-00258-EJD Document 440-2 Filed 07/07/20 Page 1 of 4




            EXHIBIT A
       Case 5:18-cr-00258-EJD Document 440-2 Filed 07/07/20 Page 2 of 4




                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Northern District of California


                                                I 50 Almaden Boulevard, Suite 900       (408) s3s-s061
                                                San Jose,   Califurnia   951   l3   FAx:(408) s3s-5066



                                                  August 7,2018

Lance Wade
Williams & Connolly LLP
125 Twelfth Street, N.W.
Washington, DC 20005
VIA FEDEX
Jeffrey B. Coopersmith
Davis Wright Tremaine LLP
1201 Third Avenue, Suite 2200
Seattle, WA 98101
VIA FEDEX
                Re     United States v. Elizabeth Holmes and Ramesh "Sunny" Balwani
                       cR-18-00258-EJD

Dear Counsel:

      Pursuant to your request for discovery, enclosed are copies of the following:

PREFIX               IBATES RANGE             SOURCE                                VOLUME       #
AMX                  10000001 -00017 16       American Express                             4
AZ                   1000000001 -00002426s                                                 4
BC                   100001-00252             Beckman Coulter                              4
BD                   100001-00723             Becton Dickinson                             11
BMS-TH               10000001-0004179         Bristol Meyers                               13
CCF                  100000000 r-00000 r 32 r Cleveland Clinic                             4
CDPH                 looo0o l -0023 s8        California Dept. of Public Health            7
CEL                  1000000 r -00101 69      Celgene                                      13
DFJ                  10000001-000231   l      Draper Fisher Jurvetson                      4
DS                   1000000 l -00003 84                                                   4
EDD                  l0o0o0o 1-0000178                                                     4
FBI-SG               10000001-0000010         S. Gangakhedkar                              4
GSK                  1000000 l -000002 7   Glaxo SmithKline                                4
GSK-TNS              l0ooo0ol -00000s 1    Glaxo SmithKline                                4
JAN                  100000000r -000004018 Janssen Biotech                                 4
LTNNERSON            1000001-001 800       Linnerson                                       5
LIU                  10000001-0001 107     Liberty Insurance Underwriters                  5
         Case 5:18-cr-00258-EJD Document 440-2 Filed 07/07/20 Page 3 of 4




NVS-THERANOS 100000 r -0000 r 6              Novartis                                     5
NYDPH        loooooo r -oooo 1 95            NY Department of Health                      5
PARLOFF      1000000 l -0 00024r             Roger Parloff                                5
PFE                 10000001-0000042         Pfrzer                                       5
PFM-GJ              100000001   -0000437s    Partner Fund Management                      5
PFM-DEPO            100000001-00018803       Partner Fund Management                      9
PFM-ROGS            100000001-00000776       Partner Fund Management                      8
ROSEN               10000001-0000s66         Adam Rosendorff                              5
SCRI                p00001-00ss74            Sarah Cannon Research Institute              5
                            t-0025614        Siemens                                      10
                           15                Siemens                                      t4
SWYDOJ              100000000   r -000000082 Safeway                                      5
                            r-2566546        Theranos                                     6
                            7-2567424        Theranos                                     t2
                            5-3       I      Theranos                                     6
THERDOJ             1000000 I -0  004239     Theranos                                     5
TOSOH               1000001-000017           Tosoh America Inc.                           5
US-FBI              10000001-0001s39         FBI                                          I
   G-TH-DOJ                   t-000222s3     Walgreens                                    2
                                                                                          a
                                             Walgreens                                    J

        The govemment will make available for your inspection any item of evidence referred to
in the enclosed reports and documents, as well as any other evidence seized from your client
and/or which the government intends to offer in its case-in-chief. Please contact me to arrange a
mutually convenient time for your inspection of such items.

        The enclosed materials and any future discovery provided to you which may exceed the
scope of discovery mandated by the Federal Rules of Criminal Procedure, federal statute or
relevant case law is provided voluntarily and solely as a matter of discretion. By producing such
materials to you, the govemment does not waive its right to object to any future discovery
requests beyond the ambit of its legal obligations. We explicitly reject any suggestion that the
criminal local rules, including Criminal Local Rule l6-1(c), serve as valid authority for any
substantive discovery obligations beyond that required under the applicable federal statutes and
rules (e.g., Rule 16 and Jencks).

Notice Re: FRE 404(b). 608. 609

       The government also hereby gives notice that it may seek to introduce the other crimes,
wrongs or acts committed by defendant which are referenced in the enclosed documents pursuant
to Rules 404(b),608 and/or 609 of the Federal Rules of Evidence.

Request for Reciprocal Discovery

         With this letter the government requests all reciprocal discovery to which it is entitled
under Federal Rules of Criminal Procedure 16(b) and (c) and 26.2, rncluding, but not limited to,
the following:
         Case 5:18-cr-00258-EJD Document 440-2 Filed 07/07/20 Page 4 of 4




        1. Inspection and/or copies of all books, papers, documents, photographs, tangible
objects, or portions thereof in the possession, custody, or control of the defendant and which the
defendant intends to introduce as evidence in his case-in-chief at trial.

        2. Inspection and/or copies of the results of any reports of physical or mental
examinations and of scientific tests or experiments made in connection with the above-entitled
case within the possession or control of the defendant which the defendant intends to introduce
as evidence in his case-in-chief at trial or which have been prepared by a witness whom the
defendant intends to call attial.

        3. Inspection and/or copies of all statements made by all witnesses whom the defendant
intends to call at trial.

R   suqsl&r Notiee of Defensqs
        The Government also requests notice of any intention of your client to rely on an
entrapment defense or a defense involving mental condition or duress, and/or an alibi defense for
offenses which occurred on or about the dates alleged in the indictment.

Plea Neeotiations

        I would also like to take this opportunity to state the United States Attorney's position
regarding plea negotiations, if any, in this matter. I do not have the authority to make any
binding plea offer in this matter. If you wish to discuss a disposition of this matter, please be
advised that all discussions are about a tentative disposition only and will not be final unless and
until the final disposition is approved by the United States Attorney or an appropriate designee.
Please do not assume that I have received such approval based on discussions between us or the
exchange of draft plea agreements. I will advise you in writing if and when our plea negotiations
have resulted in a plea agreement approved by the United States Attomey or an appropriate
designee.


        Please contact me   if you   have any questions conceming the foregoing.


                                                               Very truly yours,

                                                               ALEX G. TSE
                                                               Acting United States Attomey



                                                               J        BOS
                                                                        United States Attorney

Encl:   one extemal hard drive
Case 5:18-cr-00258-EJD Document 440-3 Filed 07/07/20 Page 1 of 7




            EXHIBIT B
              Case
               Case5:18-cr-00258-EJD
                    5:15-cr-00264-LHK Document
                                       Document440-3
                                                209 Filed
                                                     Filed08/26/16
                                                           07/07/20 Page
                                                                     Page12ofof67




 1 BRIAN J. STRETCH (CABN 163973)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 MATTHEW A. PARRELLA (NYSBN 2040855)
   SUSAN KNIGHT (CABN 209013)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5088
 8           E-Mail: Matthew.Parrella@usdoj.gov
                     Susan.Knight@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                              SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                        ) No. CR 15-00264 LHK
                                                      )
15           Plaintiff,                               ) UNITED STATES’ NOTICE PURSUANT TO
                                                      ) 404(b) OF THE FEDERAL RULES OF EVIDENCE
16      v.                                            )
                                                      )
17   JOSEPH SHAYOTA,                                  )
     ADRIANA SHAYOTA,                                 )
18   JUSTIN SHAYOTA,                                  )
     WALID JAMIL, a/k/a Wally Jamil,                  )
19                                                    )
     RAID JAMIL, a/k/a Brian Jamil,                   )
20   KEVIN ATTIQ,                                     )
     FADI ATTIQ, a/k/a Fred Attiq,                    )
21   LESLIE ROMAN,                                    )
     MARIO RAMIREZ, and                               )
22   CAMILO RAMIREZ,                                  )
                                                      )
23                                                    )
             Defendants.                              )
24

25
             The United States of America, by and through its attorneys, Brian J. Stretch, United States
26
     Attorney for the Northern District of California, Matthew A. Parrella and Susan Knight, Assistant
27
     United States Attorneys, hereby provide notice of its intent to introduce evidence of crimes, wrongs, or
28

     UNITED STATES’ NOTICE
     CR 15-00264 LHK
              Case
               Case5:18-cr-00258-EJD
                    5:15-cr-00264-LHK Document
                                       Document440-3
                                                209 Filed
                                                     Filed08/26/16
                                                           07/07/20 Page
                                                                     Page23ofof67




 1 other acts pursuant to Rule 404(b) of the Federal Rules of Evidence to prove the defendants’ knowledge,

 2 intent, preparation, plan, and absence of mistake or accident. The general nature of such evidence, and

 3 the individual defendant(s) to which each circumstance applies, is as follows. The government has

 4 included deposition pages and civil action case numbers as an aide to locating references to the

 5 incidents. The government is not limited to that evidence at trial will supplement those references with

 6 other forms of evidence.

 7      I.       EQUAL, SPLENDA, AND UNCLE BEN’S RICE

 8               Joseph Shayota
                 Adriana Shayota
 9               Walid Jamil
                 Raid Jamil
10
                 Mario Ramirez and
11               Camilo Ramirez

12            These defendants engaged in a scheme to divert, counterfeit, and repackage Equal, Splenda, and
13 Uncle Ben’s Rice. These products were purchased at below United States’ market prices and intended

14 for sale outside of the United States. The products were then repackaged using counterfeited packing

15 and sold to wholesalers throughout the United States. See Deposition of Joseph Shayota, Bates No.

16 0019159-0019432; Deposition of Adriana Shayota, Bates No. 0018799-0019070; Deposition of Walid

17 Jamil, Bates No. 0033202-0033454; Deposition of Walid Jamil, Bates No. 0021511-0021769; FBI

18 Interview of Mario Ramirez, Bates No. 5HR-000221, Deposition of Mario Ramirez, Bates No. 0015068-

19 0015366 and Exh. 18 (22750, 22752); Deposition of Mario Ramirez, Bates No. 00012886-001306;

20 Deposition of Camilo Ramirez, Bates No. 0007243.

21      II.      TRUVIA

22               Walid Jamil
                 Raid Jamil and
23
                 Mario Ramirez
24

25            These defendants’ engaged in a scheme to divert, counterfeit, and repackage Truvia, which was
26 purchased at below United States’ market prices intended for sale outside of the United States. It was

27 then repackaged using counterfeited packing and then sold to wholesalers throughout the United States.

28 See Deposition of Mario Ramirez, Bates No. 00012886-001306.

     UNITED STATES’ NOTICE
     CR 15-00264 LHK
               Case
                Case5:18-cr-00258-EJD
                     5:15-cr-00264-LHK Document
                                        Document440-3
                                                 209 Filed
                                                      Filed08/26/16
                                                            07/07/20 Page
                                                                      Page34ofof67




 1      III.      MONSTER ENERGY DRINKS AND MARS CANDY

 2                Joseph Shayota
                  Adriana Shayota
 3                Kevin Attiq
                  Fadi Attiq
 4

 5             These defendants engaged in a scheme to divert Monster Energy drinks and Mars candy, which

 6 were purchased at below United States’ market prices destined for sale outside of the United States. The

 7 products were sold in the United States. On June 11, 2011, Monster Energy, which is owned by Hansen

 8 Beverage Company, sued a subsidiary of Baja called Logistica Horizontal S.A. de C.V., a/k/a Baja

 9 Miller S.A. de C.V. in the United States District Court for the Southern District of California alleging
10 that Baja Miller violated the terms of a distribution agreement entered into on October 15, 2004 by

11 distributing Monster Products outside of Mexico. See Bates No. XXX, Hansen Beverage Company v.

12 Logistica Horizontal S.A. de C.V. a/k/a Baja Miller S.A. de C.V., No. 10-cv-1262 JAH/POR. On August

13 25, 2010, Hansen Beverage Company dismissed its lawsuit against Logistica Horizontal S.A. de C.V.

14 because the company agreed to submit the dispute to arbitration. See Bates No. 5HR-00211-002220,

15 Notice of Voluntary Dismissal. See also, Deposition of Joseph Shayota, Bates No. 0019159-0019432;

16 Deposition of Kevin Attiq, Bates No. 005533-005821; Deposition of Kevin Attiq, Bates No. 005179-

17 005442; Deposition of Fadi Attiq, Bates No. 0004775-0005080.

18      IV.       WELCH’S AND MOTTS PRODUCTS

19                Joseph Shayota
                  Adriana Shayota
20

21             These defendants purchased the following products at below United States’ market prices that
22 were intended for sale outside of the United States. The products, including Welch’s and Motts, were

23 diverted and sold in the United States. See Deposition of Joseph Shayota, Bates No. 0019159-0019432.

24      V.        PILLSBURY PRODUCTS
25                Walid Jamil
26             The defendant diverted numerous products, including Pillsbury products, that were intended to
27 be sold in Mexico but were sold in United States. See Deposition of Walid Jamil, Bates No. 0021075-

28 0021426.

     UNITED STATES’ NOTICE
     CR 15-00264 LHK
              Case
               Case5:18-cr-00258-EJD
                    5:15-cr-00264-LHK Document
                                       Document440-3
                                                209 Filed
                                                     Filed08/26/16
                                                           07/07/20 Page
                                                                     Page45ofof67




 1      VI.      LIVING ESSENTIALS SETTLEMENT AGREEMENTS

 2            A. Joseph Shayota
                 Adriana Shayota
 3
              On October 26, 2012, Innovation Ventures, LLC, Living Essentials, LLC., and International IP
 4
     Holdings LLC (“Living Essentials”) sued Joseph Shayota, Adriana Shayota, and Tradeway
 5
     International, d/b/a Baja Exporting (“Baja Defendants”) in the United States District Court for the
 6
     Eastern District of New York for, among other claims, federal trademark infringement, and federal
 7
     copyright infringement related to Living Essentials’ trademarks and copyrighted material of 5-Hour
 8
     ENERGY. See Innovation Ventures, et al. v. Ultimate One Distributing Corp., et al., No. 12-cv-5354
 9
     (KAM). On November 7, 2013, Living Essentials and the Baja Defendants entered into a settlement
10
     agreement in which the Baja Defendants did not contest that Living Essentials owned all of the
11
     trademarks and copyrights rights relating to 5-Hour ENERGY and agreed to pay Living Essentials
12
     $6,000,000. See Bates No. 5HR-002189-002201.
13
              B. Leslie Roman
14
              On November 30, 2012, Innovation Ventures, LLC, Living Essentials, LLC., and International
15
     IP Holdings LLC (“Living Essentials”) sued Leslie Roman in the United States District Court for the
16
     Eastern District of New York for, among other claims, federal trademark infringement, and federal
17
     copyright infringement related to Living Essentials’ trademarks and copyrighted material of 5-Hour
18
     ENERGY. The initial lawsuit was filed on October 26, 2012, and on December 28, 2012, Living
19
     Essentials filed a Seventh Amended Complaint to add Donna Roman and Flexopack. See Innovation
20
     Ventures, et al. v. Ultimate One Distributing Corp., et al., No. 12-cv-5354 (KAM). On July 16, 2013,
21
     Living Essentials and Leslie Roman, Donna Roman, and Flexopack (“Flexopack Defendants”) entered
22
     into a settlement agreement in which the Flexopack Defendants did not contest that Living Essentials
23
     owned all of the trademarks and copyrights rights relating to 5-Hour ENERGY and agreed to pay Living
24
     Essentials $426,030.53. See Bates No. 5HR-002202-002210.
25
              C. Mario Ramirez
26
                 Camilo Ramirez
27
              On November 26, 2012, Innovation Ventures, LLC, Living Essentials, LLC., and International
28

     UNITED STATES’ NOTICE
     CR 15-00264 LHK
               Case
                Case5:18-cr-00258-EJD
                     5:15-cr-00264-LHK Document
                                        Document440-3
                                                 209 Filed
                                                      Filed08/26/16
                                                            07/07/20 Page
                                                                      Page56ofof67




 1 IP Holdings LLC (“Living Essentials”) sued Mario Ramirez, Camilo Ramirez, MCR Printing and

 2 Packaging Corp., and MCR Innovations and Packaging Inc. (“MCR Defendants”) in the United States

 3 District Court for the Eastern District of New York for, among other claims, federal trademark

 4 infringement, and federal copyright infringement related to Living Essentials’ trademarks and

 5 copyrighted material of 5-Hour ENERGY. The initial lawsuit was filed on October 26, 2012, and on

 6 December 28, 2012, Living Essentials filed a Seventh Amended Complaint to add Naftaunited.com (part

 7 of the MCR Defendants). See Innovation Ventures, et al. v. Ultimate One Distributing Corp., et al., No.

 8 12-cv-5354 (KAM). On October 16, 2013, Living Essentials and the MCR Defendants entered into a

 9 settlement agreement in which the MCR Defendants did not contest that Living Essentials owned all of
10 the trademarks and copyrights rights relating to 5-Hour ENERGY and agreed to pay Living Essentials

11 $625,000. See Bates No. 5HR-002177-002188.

12          D. Kevin Attiq
               Fadi Attiq
13
            On October 26, 2012, Innovation Ventures, LLC, Living Essentials, LLC., and International IP
14
     Holdings LLC (“Living Essentials”) sued Kevin Attiq, Fadi Attiq, and Dan Dee Company in the United
15
     States District Court for the Northern District of California for, among other claims, federal trademark
16
     infringement, and federal copyright infringement related to Living Essentials’ trademarks and
17
     copyrighted material of 5-Hour ENERGY. See Innovation Ventures, LLC. et al v. Pittsburg Wholesale
18
     Grocers Inc., et al., No. 12-cv-5523 (WHA). On November 15, 2013, the Honorable William H. Alsup,
19
     United States District Judge for the Northern District of California, granted Living Essentials’ Motion to
20
     Change Venue to the Eastern District of New York. In March 2016, Kevin Attiq, Fadi Attiq, and the
21
     Dan Dee Company entered into a settlement agreement with Living Essentials. 1
22
        VII.     SUMMARY JUDGMENT
23
                 Walid Jamil
24
                 Raid Jamil
25
            On March 31, 2016, the Honorable Kiyo A. Matsumoto granted in part Living Essentials’
26

27
            1
28          The subpoena for the settlement agreement is outstanding and the government will produce the
     agreement as soon as it receives it from Living Essentials.
     UNITED STATES’ NOTICE
     CR 15-00264 LHK
            Case
             Case5:18-cr-00258-EJD
                  5:15-cr-00264-LHK Document
                                     Document440-3
                                              209 Filed
                                                   Filed08/26/16
                                                         07/07/20 Page
                                                                   Page67ofof67




 1 Motion for Summary Judgment and Permanent Injunction. See Innovation Ventures, et al. v. Ultimate

 2 One Distributing Corp., et al., No. 12-cv-5354 (KAM) and Innovation Ventures, LLC. et al v. Pittsburg

 3 Wholesale Grocers Inc., et al., No. 13-cv-6397 (KAM). Specifically, Judge Matsumoto found Walid

 4 Jamil and Raid Jamil, operating as Midwest Wholesale Distributors, willfully infringed on Living

 5 Essentials’ 5-Hour ENERGY trademarks and awarded Living Essentials $10 million in damages and

 6 attorneys’ fees. The Court also found that Walid Jamil and Raid Jamil infringed on Living Essentials’

 7 copyright and awarded Living Essentials $75,000 in damages.

 8 DATED: August 26, 2016                              Respectfully submitted,

 9                                                     BRIAN J. STRETCH
                                                       United States Attorney
10
                                                       /s/
11                                                     MATTHEW A. PARRELLA
                                                       SUSAN KNIGHT
12                                                     Assistant United States Attorneys
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ NOTICE
     CR 15-00264 LHK
